The Fulton Coal Company, a subsidiary of the Philadelphia and Reading Coal and Iron Company, appeals from the assessment of its lands in Coal Township, Northumberland County. This property occupies the southeastern corner of the township, and comprises a block of 1,668 acres. The appellant does no mining itself, but has leased to two operators parts of the land,8 while *199other parts are mined from workings of the Philadelphia and Beading Coal and Iron Company in Coal and Mount Carmel Townships, making in all four different mining operations in progress on this tract.
This territory has been mined for many years, and the more important veins of coal are largely exhausted. The court below, however, apparently gave full consideration to this fact for it reduced the original assessment and placed a value on the tract considerably below that which it placed on other tracts in operation. We see no reason to disturb the assessment as reduced by the court below.
The decree of the court below in No. 121, January Term, 1935, is affirmed, costs to be paid by appellant.

 We are informed from the record in Nos. 123 and 124, January Term, 1935, that the one operator to which part of this tract was *199leased has gone out of business, while the other operator has abandoned its lease. These events, however, happened subsequently to the assessment from which this appeal was taken.